Ritter, J., concurs in part and dissents in part and votes to dismiss the appeal from the order entered May 3, 1991, to reverse the order entered July 26, 1991, insofar as appealed from, to deny partial summary judgment to the defendants Howard Savings Bank and Mitsubishi Trust and Banking Corporation and to grant the appellant’s cross motion for leave to amend the complaint, with the following memorandum:
I believe that Howard Savings Bank and Mitsubishi Trust and Banking Corporation should have been denied summary judgment for reasons set forth in my partial dissent in the companion appeal (Case Nos. 91-07453, and 92-00634 [decided herewith]).
Additionally, I believe Howell should have been permitted to amend its pleadings, as it requested, to assert a cause of action based upon the diversion of trust funds, owing to the allegedly improper and premature release of retainage. In my view, the Bank was obligated to hold the retainage in trust, for the benefit of the appellant and the other subcontractors, until the completion of the job and until other conditions specified in the building loan agreement were met. If the retainage was in fact used to fund change orders, the Bank violated the terms of the trust established by the building loan agreement.